   Case 1:98-cr-01101-ILG    Document:250
                    INBOUND NOTIFICATION       Filed 03/22/19
                                         FAX RECEIVED SUCCESSFULLY Page
                                                                   **   1 of 2 PageID #: 4089
   TIME RECEIVED                             REMOTE CSID          DURATION   PAGES   STATUS
   March 21, 2019 at 6:06:59 PM EDT          708 456 5741          53        2       Received
03/21/2019   17:05      708-456-5741                        FEDEX OFFICE     0332                    PAGE   01




       C,CoUins
       ccoUins1600@gmail.com
       Budapest,Hungary
                                                                                              RECEIVED

       March 20,2019                                                                            MAR 2 2 2019
                                                                                                 Chambers of
                                                                                                I. Leo Glasser
       Hon.I. Leo Glasser
       United States District Judge                                                  United Stales Distriel Jucl<;e
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Courtroom 8B South,Chambers Room 921 South
       Brooklyn,NY 11201



       Re:     U.S. v. Sater,98-cr-l101



       Dear Honorable Leo Glasser:

       I am following up on a letter dated March 4,2019,joining the applic ition ofJohnny Dwyer filed
       on February 22 ofthis year to unseal certain documents in this case, lowever,I seek immediate
       unsealing ofall documents.

       By order dated January 23,2019, you acknowledged that this case i£ >f great public importance.

       I do understand that the court set a date of March 25,2019 by which VEr. Felix Sater and the
       government should respond to Mr.Dwyer^s motion, However, givei th.<.e overwhelming public
       interest in this case as well as its public importance,I request again at you take up and decide
       my motion to unseal this case this week,before Mr. Sater's schedule appearance before the
       House Intelligence Committee on March 27,2019.

       OfspeclBc importance are the items referenced in the docket entries br September 10,2004;
       February 3,2005; and September 23,2005.

       The public as well as the Intelligence Committee should receive the idlest possible
       understanding ofa case that is of**extreme public interest**

       As your honor is no doubt aware,on February 21,2019,in the Jane 'oe V. United States case,
       08-CV-8073(SD Fla), Judge Mana held thatfederal prosecutors brol :the law when they failed
       to confer witih JeflBrey Epstein's victims before they allowed his case ;o be dismissed. The
       Epstein c^e and the Sater case are remarkably similar in a number "respects.
    Case 1:98-cr-01101-ILG Document 250 Filed 03/22/19 Page 2 of 2 PageID #: 4090
03/21/2019   17:05     708-456-5741                      FEDEX OFFICE        0332                   PAGE   02




      I request that tfaid letter be docketed immediately and that a hearing \ i scheduled as soon as
      possible.

      Although I am a U.S. citizen,I currently reside in Budapest Accord gly, 1 will be unable to
      appear in person for any hearing,and I request the opportunity to ap ^by telephone. Ifthat
      cannot be accommodated,1 iivaive my appearance under the assumpi n that otherjournalists
      who £q>pear for die hearing will be able to speak in my behalf.



      Very truly yours,



      C. Collins
